        Case 2:18-cv-00100-cr Document 82 Filed 08/16/21 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                                   FOR THE
                                                                            2121 AUG 16 ftN 2: i.,
                             DISTRICT OF VERMONT                                    CLERK
JAMES RIVER INSURANCE COMPANY,              )
                                                                            BY ..•
                                                                                0F~nry
                                                                                       lz:1W
                                                                                 . . . . r v- . "l   ~;v·
                                                                                                l_; ~.ii.flt\
                                            )
       Plaintiff,                           )
                                            )
               v.                           )
                                            )
INN-ONE HOME, LLC D/B/A OUR HOUSE )                     Case No. 18-cv-00100
RESIDENTIAL CARE HOMES, PAULA               )
PATORTI, LISA PATORTI, and JUNE F.          )
KELLY, as Executor of the Estate of Marilyn )
F. Kelly,                                   )
                                            )
       Defendants.                          )

 ENTRY ORDER DENYING DEFENDANT INN-ONE HOME, LLC., d/b/a OUR
  HOUSE RESIDENTIAL CARE HOMES' MOTION TO ALTER OR AMEND
                         JUDGMENT
                           (Doc. 73)
      On July 6, 2021, Defendant Inn-One Home, LLC d/b/a Our House Residential
Care Homes ("Inn-One") filed a motion to alter or amend the court's June 8, 2021
Opinion and Order granting Plaintiff James River Insurance Company's ("James River")
motion for summary judgment and declaring that James River has no duty to defend or
indemnify Inn-One for any of the claims in an underlying state court civil suit (the
"Underlying Suit") pursuant to Policy Number 00076613-0's (the "Policy") prior
knowledge condition. Inn-One contends that alteration or amendment is warranted
because the court "award[ed] an overinclusive declaration to James River" by granting
summary judgment as to all claims, as opposed to merely those claims pertaining to the
Flagg Assault. (Doc. 73 at 1.) James River opposed the motion on July 16, 2021. A
hearing was held on August 5, 2021, at which time the court took the pending motion
under advisement.
       James River is represented by Gary M. Burt, Esq. Defendants Inn-One, Paula
Patorti, and Lisa Patorti are represented by Joshua L. Simonds, Esq. Defendant June
            Case 2:18-cv-00100-cr Document 82 Filed 08/16/21 Page 2 of 5




Kelly ("J. Kelly"), as executor of the Estate of M. Kelly (the "Estate"), is represented by
Daniel L. Burchard, Esq.
       Rule 59(e) requires that a "motion to alter or amend a judgment must be filed no
later than 28 days after the entry of the judgment." Fed. R. Civ. P. 59(e). "A court may
grant a Rule 59(e) motion only when the movant identifies an intervening change of
controlling law, the availability of new evidence, or the need to correct a clear error or
prevent manifest injustice." Metzler Investment Gmbh v. Chipotle Mexican Grill, Inc.,
970 F.3d 133, 142 (2d Cir. 2020) (internal quotation marks, citation, and alteration
omitted). "It is well-settled that Rule 59 is not a vehicle for relitigating old issues,
presenting the case under new theories, securing a rehearing on the merits, or otherwise
taking a second bite at the apple[.]" Analytical Surveys, Inc. v. Tonga Partners, L.P., 684
F .3d 36, 52 (2d Cir. 2012) (internal quotation marks and citation omitted).
       The Policy provides that its professional liability coverage does not cover "any
claim":
       a.      Based on or directly or indirectly arising out of or resulting from:
               (1)    A "professional service" rendered prior to the effective date
                      of the first Policy period in a series of uninterrupted renewal
                      policies by us, if any insured knew or could have reasonably
                      foreseen that the ''professional service" could give rise to a
                       "claim";
               (2)    Any common fact, circumstances, transaction advice or
                      decision involved in a "professional service" reported as a
                      "claim" or potential "claim" under any prior Policy; or
               (3)    Any "claim", "suit", act, error, or omission disclosed in the
                      application for this Policy[.]
(Doc. 54-15 at 30) ( emphasis supplied).
       The Policy defines a "claim" as "a written demand for monetary 'damages',
including the service of 'suit' or arbitrations brought against [Inn-One], arising out of or
resulting from the rendering or failure to render 'professional service."' Id. at 34. The
Policy defines "[p]rofessional services" as "the furnishing of professional health care
services by the Named Insured[.]" Id.


                                                2
          Case 2:18-cv-00100-cr Document 82 Filed 08/16/21 Page 3 of 5




       Inn-One argues that because the court did not find that each factual event set forth
in the Underlying Complaint was "based on or directly or indirectly [arose] out of or
result[ed] from" a "professional service" that Inn-One "knew or could have reasonably
foreseen" could give rise to a "claim," the court's summary judgment declaration should
have been confined to the Flagg Assault. It points to the court's observation at the May
18, 2021 hearing:
       So lots of complaints, lots of incidents while Marilyn- and forgive me for
       the informality - was at this care facility. And I assume there's a fair
       amount of complaining that goes on with families, and people do fall. The
       Flagg assault is a whole different character and was criminally prosecuted.
       So I wonder, even though you've included lots of other facts and many that
       I didn't know from my other lawsuits, that it would be pretty debatable
       about somebody complaining about an elopement, depending on who the
       pharmacy employee was and how that all happened, or a fall and having to
       decide whether it was inevitable or not. The Flagg assault seems to me to
       be of a significant different character.
(Doc. 73-1 at 2-3.) This colloquy, however, must be considered in the context of the
back-and-forth of oral argument. It was not a ruling that the other incidents of Marilyn
Kelly's care were not covered by the prior knowledge condition; instead, it was an
observation that no reasonable insured could argue that it did not know that the Flagg
Assault could give rise to a claim. 1 The court's Opinion and Order does not separate the
Flagg Assault from other events, nor does the Underlying Complaint. 2
       "[P]rior-knowledge conditions" like the one contained in the Policy "are common
in claims-made policies because they ensure that only risks of unknown loss are
potentially incurred and prevent an insured from obtaining coverage for the risk of a
known loss, which would be unfair to the insurer." Cohen-Esrey Real Estate Servs., Inc.

1
  To the extent Inn-One argues that falls, an elopement, and overmedication could not objectively
be expected to give rise to a claim, this argument is belied by the Allied Medical General
Application for insurance submitted to James River by Inn-One which specifically asked whether
Inn-One had experienced an "[i]njury to a client, patient or resident[;]" "[i]njury resulting from
an elopement[;]" and [i]mproper medication or improper dosage resulting in hospitalization[.]"
(Doc. 54-2 at 3.)
2
  Each count in the Underlying Complaint incorporates by reference every allegation preceding
it.
                                                3
          Case 2:18-cv-00100-cr Document 82 Filed 08/16/21 Page 4 of 5




v. Twin City Fire Ins. Co., 636 F.3d 1300, 1303 (10th Cir. 2011) (citations omitted); see
Inn-One Home, LLC v. Colony Specialty Ins. Co., 2021 WL 694828, at *8 (D. Vt. Feb.
23, 2021). Although Inn-One contends the prior knowledge provision must be construed
narrowly, the case law does not support that approach. See Towns v. N Sec. Ins. Co.,
2008 VT 98,   ,r,r 28-29,   184 Vt. 322, 341-42, 964 A.2d 1150, 1163-64 (explaining that a
claims-made policy is a "cheaper ... form of coverage specifically designed to limit the
insurer's risk by restricting coverage to claims made during the policy period")
(emphasis supplied).
      Inn-One asserts that, notwithstanding the nature of the Underlying Complaint,
James River's decision to include incidents unrelated to the Flagg Assault in its motion
for summary judgment supports Inn-One's theory that the court must engage in an event-
by-event analysis. James River's citation of various undisputed facts does not, however,
create a requirement that the court examine each incident separately. The prior
knowledge condition includes any "suit ... brought against [Inn-One], arising out of or
resulting from the rendering or failure to render 'professional service."' (Doc. 54-15 at
34.) It does not differentiate "claims" and "suits" based on individual facts. See
Rainforest Chocolate, LLC v. Sentinel Ins. Co., Ltd., 2018 VT 140, ,r 6, 209 Vt. 232,235,
204 A.3d 1109, 1111 ("An insurance policy is construed according to its terms and the
evident intent of the parties as expressed in the policy language.") (internal quotation
marks and citation omitted); see State Farm Mut. Auto. Ins. Co. v. Roberts, 697 A.2d 667,
672 (Vt. 1997) (explaining that "the courts have acknowledged the breadth and lack of
ambiguity in the 'arising out of exclusion language"); Zen Continental Co., Inc. v.
lntercargo Ins. Co., 151 F. Supp. 2d 250,262 (S.D.N.Y. 2001) (finding that the terms of
an insurance policy which excluded "any claims arising out of any activity, transaction,
incident or occurrence involving" hazardous materials "illustrate[d] the breadth of [the
insurer's] intended exclusion") (internal quotation marks omitted) (emphasis in original).
       Finally, Inn-One asserts that the concurrent causation doctrine bars the Policy's
prior knowledge condition from aggregating events into a single "claim" where a plaintiff
alleges multiple causes of harm. Under the concurrent causation doctrine, "if an

                                                4
          Case 2:18-cv-00100-cr Document 82 Filed 08/16/21 Page 5 of 5




occurrence is caused by a risk included within the policy, coverage may not be denied
merely because a separate excluded risk was an additional cause of the accident."
Roberts, 697 A.2d at 669. The Vermont Supreme Court has ruled that the concurrent
causation doctrine plays no role where "the unambiguous policy language plainly
excludes coverage[.]" ProSelect Ins. Co. v. Levy, 2011 VT 109, 18, 190 Vt. 632, 635, 30
A.3d 692, 695. Here, the broad language of the prior knowledge condition encompasses
each "claim" in the Underlying Complaint as well as the entire "suit." "[W]e are not
dealing with independent and unrelated claims ... otherwise covered under the policy,
but rather with a case where all of the claims essentially derive from" Inn-One's allegedly
sub-standard professional services rendered to Marilyn Kelly. Id. at 19.
       Because Inn-One knew or should have known that the professional services it
rendered to Marilyn Kelly could give rise to a claim as defined in the Policy, and because
all claims in the Underlying Suit arise out of these professional services, the Policy's
prior knowledge condition bars coverage of the Underlying Suit. Inn-One's motion to
alter or amend the judgment is therefore DENIED.
                                      CONCLUSION
       For the foregoing reasons, the court DENIES Inn-One's motion to alter or amend
its June 8, 2021 Opinion and Order granting summary judgment. (Doc. 73.)

SO ORDERED.                                                         .
                                                               -~
       Dated at Burlington, in the District of Vermont, this   /6       day of August, 2021.




                                                  Christina Reiss, District Judge
                                                  United States District Court




                                              5
